Citation Nr: 1815469	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-17 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an initial rating in excess of 70 percent for PTSD.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to April 1971, including service in the Republic of Vietnam from May 1970 to April 1971.    

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In January 2018, the Veteran testified at a video hearing before the undersigned.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a left knee disorder and entitlement to an initial rating in excess of 70 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  A March 2002 rating decision denied entitlement to service connection for a left knee disorder.  

2.  Evidence received subsequent to March 2002 does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a left knee disorder.

3.  The Veteran's PTSD is characterized by occupational and social impairment, with deficiencies in most areas due to impaired impulse control.


CONCLUSIONS OF LAW

1.  Evidence received since the March 2002 rating decision is new and material, and the Veteran's claim of entitlement to service connection for a left knee disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  The criteria for an initial disability rating of 70 percent, but no greater, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Pursuant to 38 U.S.C. § 7104 and 38 C.F.R. § 3.105, a final decision by the Board may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once a Board decision becomes final under § 7104, in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C. §§ 5108, 7104; 38 C.F.R. § 3.105.

A claimant may reopen a finally-adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim, triggering an alternative theory of entitlement, or triggering the Secretary's duty to assist by providing a medical opinion.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In January 2002, the RO denied the Veteran's claim of entitlement to service connection for a left knee disorder.  Part of the reason for this denial was that there was no evidence of a left knee disorder. 

The Veteran has submitted a July 2014 private medical opinion, which states that the Veteran has had problems with left knee pain since basic training.  This evidence was not of record at the time of the prior decision, relates to facts necessary to support the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  The criteria for reopening the Veteran's claim have been met.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On May 12, 2011, the Veteran filed a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  In September 2011, the RO granted service connection for PTSD at an initial rating of 30 percent under Diagnostic Code 9411.  The Veteran is appealing the rating aspect of that decision.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the date that the claim was filed.  38 C.F.R. § 3.400(o).

Diagnostic Code 9411 provides compensation for PTSD under the General Formula for Rating Mental Disabilities.  38 C.F.R. § 4.130.  Under that code, a 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: Flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration that result in the levels of occupational and social impairment provided.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  To adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130.  Mauerhan, 16 Vet. App. at 436.  

The Veteran's claim was certified to the Board on September 5, 2014.  As this is after August 4, 2014, DSM-5 is applicable to the claim.  

The Veteran is service-connected for PTSD, but not for other mental disorders.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran's symptomatology is consistent with an initial rating of 70 percent rating based on impaired impulse control.  The August 2011 VA examination states that the Veteran suffers from impaired impulse control, has a history of domestic violence, and that his symptomatology "results in a lot of conflict in his marriage" and "outbursts of anger."  In a May 2012 lay statement, the Veteran states that his hypervigilance and startle response affect his ability to work.  Between June 2012 and October 2012, the Veteran attended group therapy for help with anger and stress management, and regularly indicated that it took effort to restrain anger.  According to a May 2014 VA medical record, the Veteran "avoids crowded areas and also avoids arguing with people as he knows this is [sic] precipitates his inc[rease] in anger."  In a July 2014 statement, the Veteran's wife states that her husband has threatened to kill her during outbursts of anger.  During the January 2018 hearing, the Veteran indicated that his daughter took his guns away from him due to safety concerns.  In summary, the weight of this evidence supports the existence of impaired impulse control so as to support a rating of 70 percent.    

As will be discussed further below, the Veteran has indicated that his symptoms have worsened since his August 2011 PTSD examination.  In light of this, the Board will not address entitlement to a rating in excess of 70 percent, but rather will remand that issue for readjudication by the RO, pending completion of a new VA examination.  


ORDER

New and material evidence to reopen the claim for entitlement to service connection for a left knee disorder has been received; to this limited extent, the appeal is granted.

Entitlement to an initial rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

A remand is required to obtain VA examinations for a left knee disorder and posttraumatic stress disorder (PTSD).  

Regarding a left knee disorder, a medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

These factors are satisfied regarding the Veteran's claim for entitlement to service connection for a left knee disorder.  The first element is satisfied, in that the January 2018 hearing and a July 2014 private medical opinion both indicate left knee pain.  The second element is satisfied, in that service treatment records indicate that the Veteran was treated for left knee pain in July 1969.  He further states that he injured his knee during combat.  See January 2018 hearing transcript.  Regarding the third and fourth elements, there is an indication that the Veteran's current knee pain could be the result of service, but there is insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA examination for his left knee disorder.  

The Veteran's last PTSD examination was in August 2011.  At the January 2018 video hearing, the Veteran stated that his symptoms have worsened since that time.  Given the evidence of increased symptomatology and the length of time since the Veteran's last VA examination, a remand is required to afford the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of this service-connected disorder.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

VA treatment records to August 2015 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from September 2015 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from September 2015 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed left knee disorder.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed left knee disorder; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed left knee disorder was incurred in the Veteran's service.  

In reaching these opinions, the examiner should consider the July 1969 service treatment record indicating knee pain (received 4/29/14, page 13 of 48) and the Veteran's January 2018 hearing testimony regarding in-service injury.  For purposes of these opinions, the examiner is to assume that the Veteran's January 2018 hearing testimony is credible.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and severity of the Veteran's service-connected PTSD.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

4. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


